        Case 5:19-cv-00242-BRW Document 197 Filed 03/02/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              PINE BLUFF DIVISION

MICHAEL ANDREW JOHNSON                                                          PLAINTIFF
ADC #110504

VS.                             5:19-CV-00242-BRW-JJV

WENDY KELLEY, et al.                                                         DEFENDANTS


                                       JUDGMENT

      Based on the order entered today, this case is DISMISSED with prejudice as to

Defendants Kelly and Brown—without prejudice as to the remaining Defendants.

      IT IS SO ORDERED, this 2nd day of March, 2021.



                                                 Billy Roy Wilson__________
                                                 UNITED STATES DISTRICT JUDGE
